 
 
I 
111th CONGRESS
2d Session
H. R. 4724 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mr. Capuano introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to prohibit the conversion of leadership PAC funds to personal use. 
 
 
1.Short TitleThis Act may be cited as the Leadership PAC Limitation Act. 
2.Prohibiting Conversion of Leadership PAC Funds to Personal Use 
(a)ProhibitionSection 313(b)(1) of the Federal Election Campaign Act of 1971 (2 U.S.C. 439a(b)(1)) is amended by inserting after subsection (a) the following: or funds of a leadership PAC (as defined in section 304(i)(8)(B)). 
(b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections occurring on or after the date of the enactment of this Act.  
 
